84736: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-20401: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84736


Short Caption:ED. FREEDOM PAC VS. REID (BALLOT ISSUE)Court:Supreme Court


Related Case(s):84735


Lower Court Case(s):Carson City - First Judicial District - 22OC000281BClassification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:Exempt


Oral Argument:06/16/2022 at 3:30 PMOral Argument Location:Carson City


Submission Date:06/16/2022How Submitted:


Expedited





+
						Party Information
					


RoleParty NameRepresented By


AppellantEducation Freedom PACJason D. Guinasso
							(Hutchison & Steffen, LLC/Reno)
						Astrid Alondra Perez
							(Hutchison & Steffen, LLC/Reno)
						Alexander R. Velto
							(Hutchison & Steffen, LLC/Reno)
						


RespondentBarbara K. CegavskeAaron D. Ford
							(Attorney General/Carson City)
						Craig A. Newby
							(Attorney General/Las Vegas)
						Laena St Jules
							(Attorney General/Carson City)
						


RespondentBeverly RogersDaniel Bravo
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Las Vegas)
						John M. Samberg
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Reno)
						Bradley S. Schrager
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Las Vegas)
						


RespondentRory ReidDaniel Bravo
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Las Vegas)
						John M. Samberg
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Reno)
						Bradley S. Schrager
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


05/20/2022Filing FeeFiling Fee due for Appeal. Filing fee will be forwarded by the District Court. (SC)


05/20/2022Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)22-16010




05/20/2022Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)22-16013




05/20/2022Notice/OutgoingIssued Notice of Exemption from Settlement Program/File Documents. Transcript request due: 14 days.  Opening brief due: 120 days. (SC)22-16015




05/20/2022MotionFiled Respondents' Motion for an Order to Show Cause. (SC)22-16074




05/24/2022Filing FeeFiling Fee Paid. $250.00 from Hutchison & Steffen, PLLC. Check no. 2061. (SC)


05/25/2022Notice of Appeal DocumentsFiled District Court Docket Entries. (SC)22-16600




05/25/2022AppendixFiled Joint Appendix. Vol. 1. (SC)22-16694




05/25/2022AppendixFiled Joint Appendix. Vol. 2. (SC)22-16695




05/26/2022BriefFiled Appellant's Opening Brief. (SC)22-16698




05/26/2022MotionFiled Appellant's Emergency Motion to Expedite Appeal on Order Shortening Time. (SC)22-16699




05/26/2022MotionFiled Respondents' (Rory Reid and Beverly Rogers) Response to Emergency Motion to Expedite Appeal. (SC)22-16728




05/26/2022MotionFiled Appellant's Reply in Support of Emergency Motion To Expedite Appeal on Order Shortening Time. (SC)22-16827




05/26/2022MotionFiled Appellant's Opposition to Motion for Order to Show cause. (SC)22-16886




05/27/2022MotionFiled Respondents' Reply in Support of Motion for Order to Show Cause. (SC)22-16931




05/27/2022Docketing StatementFiled Appellant's Civil Docketing Statement. (SC)22-16944




05/27/2022Order/ProceduralFiled Order Granting Motion to Expedite in Part and Denying Motion for Order to Show Cause.  Respondents shall have until June 3, 2022, to file and serve their answering briefs.  Appellant shall have until June 7, 2022, to file and serve the reply brief.  No extensions of time to file briefs will be granted. The motion of respondents Rory Reid and Beverly Rogers for an order directing appellant to show cause why this appeal should proceed is denied.  (SC)22-16978




06/01/2022Order/ProceduralFiled Order Scheduling Oral Argument.  This matter is scheduled for oral argument on June 16, 2022, at 3:30 p.m. in Carson City.  Argument shall be limited to 30 minutes.  (SC)22-17403




06/02/2022Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 3/29/22.  To Court Reporter: JAVS Recording. (SC)22-17570




06/03/2022Notice of Appeal DocumentsFiled District Court Docket Entries. (SC)22-17664




06/03/2022Notice/IncomingFiled Respondents' Notice of Appearance of Bradley S. Schrager for Oral Argument. (SC)22-17669




06/03/2022BriefFiled Respondents' (Reid and Rogers) Answering Brief. (SC)22-17720




06/03/2022Notice/IncomingFiled Respondent's (Barbara Cegavske) Notice of Association of Counsel Laena St-Jules. (SC)22-17757




06/03/2022BriefFiled Respondent's (Barbara Cegavske) Answering Brief. (SC)22-17758




06/07/2022BriefFiled Appellant's Reply Brief. (SC)22-18196




06/08/2022Case Status UpdateBriefing Completed/To Screening. (SC)


06/10/2022Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)22-18506




06/16/2022Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc court. (SC)


06/28/2022Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before the Court En Banc. Author: Hardesty, J. Majority: Parraguirre/Hardesty/Stiglich/Cadish/Silver. Herndon, J., with whom Pickering, J., agrees, concurring in part and dissenting in part. 138 Nev. Adv. Opn. No. 47. En Banc. (SC).22-20401




07/25/2022RemittiturIssued Remittitur. (SC)22-23238




07/25/2022Case Status UpdateRemittitur Issued/Case Closed. (SC)



Combined Case View